Motion for stay pending determination of the appeal from, an order of the Appellate Division dated August 5,1974 granted upon the following conditions: (a) that plaintiff promptly pay as they become due, the mortgage payments and all other payments which may result in liens or loss of the property; (b) that plaintiff adequately insure the property against casualty loss and public liability claims; (c) that plaintiff keep the property in good repair and not commit or suffer waste, and (d) that should the defendant be successful on appeal to this court the mortgage payments of $152 per month made by plaintiff for the months following July, 1974 be considered rental, and therefore not taken into account in any equitable lien plaintiff may retain.